Citation Nr: 1441697	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and/or major depressive disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 7, to August 23, 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO denied entitlement to service connection for depression and anxiety.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board originally scheduled this case for a hearing at its Central Office in Washington, DC.  Prior to the date scheduled for the Central Office hearing, new counsel for the Veteran sent the Board a letter, noting her appearance in the case and requesting a postponement of the hearing, so that counsel could prepare for the hearing and obtain a copy of the Veteran's file.  Counsel for the Veteran also requested that the hearing take place by video conference at the RO and not in Washington, DC.  As requested, the Board has provided a copy of the Veteran's claims file to his lawyer, removing the contingency which gave rise to the request for a postponement.  Whenever possible, the Board's policy is to schedule hearings for the convenience of Veterans and their representatives.   See 38 C.F.R. § 20.702(a).   The Board therefore finds that a remand for a video conference hearing at the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule a video conference hearing in accordance with applicable procedures.  Notify the Veteran and his attorney of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013). 


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



